EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended December 31, 2010, the Al Frank Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Al Frank Fund $- Al Frank Dividend Value Fund - The reclassifications have no effect on net assets or net asset value per share. For the year ended December 31, 2010, the Capital Advisors Growth Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Capital Advisors Growth Fund The reclassifications have no effect on net assets or net asset value per share.
